Citation Nr: 1403692	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional gastrointestinal disability as a result of Department of Veterans Affairs medical treatment. 

2.  Entitlement to service connection for a gastrointestinal disability, claimed as Crohn's disease/ulcerative colitis, to include as due to exposure to Agent Orange and/or as a result of exposure to asbestos. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a bilateral shoulder disability. 

5.  Entitlement to service connection for a disability manifested by multiple joint pain. 

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD). 

7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disability, to include chloracne, rash, allergies, and contact dermatitis.


REPRESENTATION

Veteran represented by:	Daniel O. Gallagher, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  

The Veteran testified at an August 2009 hearing before the undersigned Acting Veterans Law Judge at the RO and a copy of that hearing transcript has been associated with the claims file.  In August 2011, the Board remanded the claims for additional development.  

The issues of entitlement to service connection for a gastrointestinal disability and entitlement to compensation pursuant to 38 U.S.C. § 1151 are herein decided.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not experience additional gastrointestinal disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.

2.  The Veteran's current gastrointestinal disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to Agent Orange or asbestos.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 for additional gastrointestinal disability as a result of VA medical treatment is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

2.  The criteria for service connection for a gastrointestinal disability, claimed as Crohn's disease/ulcerative colitis, are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In May 2006, prior to the January 2007 rating action denying entitlement to compensation pursuant to 38 U.S.C. § 1151, the RO provided the Veteran with adequate notice of information or evidence needed to substantiate that claim.  In August 2007, prior to the March 2008 rating action denying service connection, the RO provided the Veteran with adequate notice of information or evidence needed to substantiate each of the five elements of the claim for service connection for a gastrointestinal disability.  Accordingly, the duty to notify is satisfied.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  

VA also has done everything reasonably possible to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records plus identified and available post-service records have been secured.  Although deck logs dating from April 25 to April 30, 1974, from the U.S.S. Haleakala are not within the file, the RO attempted to retrieve these records, issued a January 2008 formal finding of unavailability, notified the Veteran of the unavailability, and requested that he submit any such records in his possession.  Similarly, records from the Social Security Administration are not within the claims file, but the RO attempted to retrieve those records, issued a September 2008 formal finding of unavailability, notified the Veteran of the unavailability, and requested that he submit any such records in his possession.  Some VA treatment records also are absent from the claims file, but the RO attempted to retrieve all outstanding records from VA treatment facilities, issued a January 2009 formal finding of unavailability, notified the Veteran of the unavailability, and requested that he submit any such records in his possession.  The Veteran did not subsequently provide any of the outstanding records and neither the Veteran nor his attorney has identified any other outstanding evidence that is relevant to the issues decided herein.

In August 2009, the Veteran set forth his contentions at a hearing before the undersigned.  The record reflects that the undersigned identified the issues to be discussed at the hearing.  Further, testimony focused on the elements necessary to substantiate the claim for service connection and the claim for compensation pursuant to 38 U.S.C. § 1151.  The undersigned, by inquiring as to the Veteran's post-service treatment and in-service experiences, sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to a hearing before the Board).  Notably, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearing.

The case was remanded in August 2011 for an examination addressing the etiology of the claimed gastrointestinal disability, which was obtained in November 2011.  The Board finds that the resultant examination is adequate, as it is predicated on review of the complete record, including service treatment records and the contentions of the Veteran, and provides a complete rationale for the opinions stated.  Thus, there has been substantial compliance with the August 2011 remand directives and the duty to assist has also been satisfied.

II.  Entitlement to compensation pursuant to 38 U.S.C. § 1151

In order to substantiate a claim under 38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such additional disability was the result of either negligence or carelessness on the part of VA or of an event which was not reasonably foreseeable.

The Veteran contends that he was subject to medical negligence in the treatment of his gastrointestinal disability from 1992 to March 2006 on the part of VA medical professionals at multiple VA Medical Centers (VAMCs).  He specifically asserts that, had proper advance testing been conducted, to specifically include a biopsy of the inflamed bowel area noted in a May 2005 VA colonoscopy report, the March 2006 proctocolectomy would not have been necessary.  In a May 2006 statement, he also contended that the proctocolectomy itself resulted in additional disability.
However, the Veteran has not indicated that he possesses any medical training or expertise.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Here, the analysis of the progression of the Veteran's Crohn's disease and ulcerative colitis, specifically including the symptoms that necessitated the March 2006 surgical procedure, involves a medical subject concerning internal physical processes extending beyond immediately observable cause-and-effect relationships.  As such, the Veteran's own opinion is non-probative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board's review of the competent medical evidence of record does not indicate that any negligence or carelessness on the part of VA, or an event which was not reasonably foreseeable, resulted in additional gastrointestinal disability.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).   

VA treatment notes do not refer to any treatment, or lack thereof, as negligent or careless.  Although treatment notes indicate that multiple alternative therapies were not attempted for the Veteran's gastrointestinal disability, the file (specifically a September 2005 VA treatment note) plainly reflects that the Veteran was offered, but refused, such therapies as hydrocortisone enemas and prescriptions of budesonide, steroids, flagyl, remicaide, and Imuran.  See 38 C.F.R. § 3.361 (c) (3) (Additional disability caused by a veteran's failure to follow properly given medical instruction is not caused by hospital care, medical or surgical treatment, or examination).

Further, in February 2009, a VA examiner reviewed the claims file, examined the Veteran, and determined that there was no evidence to suggest any event not reasonably foreseeable or any carelessness, neglect, lack of proper skill, error in judgment, or other instance of fault on the part of VA in regard to the March 2006 surgery.  The claims file also reflects that a VA physician met with the Veteran in February 2006 to discuss the intended surgery and its associated risks as well as that the Veteran completed an informed consent form in March 2006.  See 38 C.F.R. § 3.361 (d) (1) (ii).  Although the surgery did result in physical change to the Veteran, the examiner opined that the procedure was the proper treatment for his clinical picture of gastrointestinal symptoms that were not improving with other treatment methods and that such treatment did not cause symptoms to progress beyond the natural progress of the disease.  In direct response to the Veteran's allegation of negligence leading up to that surgery, the 2009 examiner also opined that the record did not reflect any failure by VA staff to appropriately monitor and/or treat the condition prior to the surgery.  

VA afforded the Veteran another examination in November 2011.  The 2011 examiner also reviewed the claims file and examined the Veteran.  Consistent with the findings of the 2009 VA examiner, the 2011 examiner opined that VA treatment "did not involve[d] a failure to timely diagnose or properly treat the gastrointestinal disability."  In specific regard to the Veteran's contention that the May 2005 colonoscopy was incomplete, such that certain areas were not biopsied due to negligence, the examiner observed that the notes reflect that the procedure was complete.  The examiner explained that "not every similar appearing area of inflammation is biopsied," only "various appearing lesion[s]" are biopsied, and, in the Veteran's case, no malignancies were found.  The examiner further observed that the "appropriate consent forms" were in the claims file and concluded that the degree of care exercised in the Veteran's treatment was that which would be expected of a reasonable health care professional.

As the most probative evidence of record - the competent medical evidence - consistently reflects that there was no negligence or carelessness on the part of VA, or the occurrence of an event which was not reasonably foreseeable, or that any VA treatment caused additional disability beyond the normal surgical side effects, the claim for compensation pursuant to 38 U.S.C. § 1151 must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Entitlement to service connection 

Service connection may not be granted without evidence of:  a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].   

The Veteran is currently diagnosed with Crohn's disease/ulcerative colitis, which he claims is the result of his in-service experiences.  He specifically contends that he began to experience stomach symptoms in service and that those symptoms continued on a chronic basis after service.  He also asserts that he was exposed to toxic substances during service, to include Agent Orange and asbestos, that resulted in his currently diagnosed gastrointestinal disability.

The law provides for presumptive service connection for certain disabilities on the basis of exposure to Agent Orange, but Crohn's disease and ulcerative colitis are not among those disabilities.  38 C.F.R. § 3.309(e) (as amended, 75 Fed. Reg. 53,203 (Aug. 31, 2010)).  Although a claimant is not precluded from establishing service connection with proof of direct causation (Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)), the claims file also does not reflect that the Veteran was actually exposed to Agent Orange:  he has admitted uncertainty as to the correct identification of the chemicals he alleges contact with during his service and records of naval history reflects that his ship, the U.S.S. Haleakala, was not present in areas such that exposure to Agent Orange can be presumed pursuant to 38 C.F.R. 
§ 3.307(a) (6) (iii).  Moreover, as explained by VA examiners in February 2009 and November 2011, respectively: "it is less likely than not [that the Crohn's disease/ulcerative colitis is] related to... the claimed exposure to Agent Orange or other herbicides;" and "there is no scientific literature to support the claim that Crohn's disease/ulcerative colitis are due to AO exposure."

With regard to the Veteran's contentions that he was exposed to asbestos in service, the Board determined in the August 2011 remand that he was both competent and credible in his account of such exposure.  See Chisem v. Gober, 10 Vet. App. 526 (1997).  However, in November 2011, a VA examiner opined that there was no relationship between such exposure and service, as "there is no scientific literature to support the claim that Crohn's disease/ulcerative colitis are due to asbestos exposure."
The Veteran has also asserted that he first experienced symptoms of Crohn's disease/ulcerative colitis in service.  He has reported that he first experienced rectal bleeding in 1974 and that he recalled being treated for stomach problems in service.  Although service treatment records do reflect that he was treated for complaints of nausea, vomiting, chills, cough, and congestion as well as diagnosed with a viral syndrome, the Veteran's separation examination was negative for any gastrointestinal disability or report of gastrointestinal symptoms, and the 2011 VA examiner specifically opined that the symptoms experienced by the Veteran in service were not consistent with Crohn's disease/ ulcerative colitis.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Furthermore, his recent report of onset of rectal bleeding in 1974 is contrasted by a more contemporaneous May 1984 private treatment record, in which he complained of only a one month history of bloody stool.  Additionally, the Veteran has provided inconsistent statements as to the onset of Crohn's disease/ ulcerative colitis.  Specifically, an August 1996 VA treatment note reflects the Veteran's report of an initial diagnosis in 1986; an April 1999 VA treatment note reflects a report of an initial diagnosis in 1980; a November 2002 VA treatment note reflects a report of an initial diagnosis in 1982; and a September 2005 VA treatment note reflects a report of an initial diagnosis in 1980.  As those statements were made to medical professionals for treatment purposes, they are considered highly probative.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46; see also Rucker v. Brown, 10. 67, 73 (1997).  Based on the inconsistency in the Veteran's statements prior to, and after, the filing of his claim for service connection, the Board finds his testimony as to the in-service incurrence of Crohn's disease/ ulcerative colitis not credible.  Caluza, 7 Vet. App. 498.  

Finally, there is no competent medical evidence of a nexus between the Veteran's Crohn's disease/ ulcerative colitis and his service.  Guerrieri, 4 Vet. App. at 470-471.  Although the Veteran is competent to provide opinions on some medical issues, he is not competent to opine on matters of medical causation as the etiology of such internal processes is beyond the realm of common medical knowledge.  In any event, the Veteran's assertions are outweighed by the opinions of the 2009 and 2011 VA examiners, which contain rationales accounting for all relevant evidence.  As such, the claim must be denied. 
ORDER

Compensation pursuant to 38 U.S.C. § 1151 for additional gastrointestinal disability as a result of Department of Veterans Affairs medical treatment is denied.

Service connection for a gastrointestinal disability, claimed as Crohn's disease/ulcerative colitis, to include as due to exposure to Agent Orange and/or as a result of exposure to asbestos, is denied. 


REMAND

The remaining issues are REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran at the earliest available opportunity.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


